Citation Nr: 1814900	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling prior to February 19, 2010 and as 60 percent disabling thereafter.  

2.  Entitlement to an initial compensable evaluation for laceration scar of the left arm.

3.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant (Veteran) represented by:	Wayman L. Prince, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1952 to December 20, 1956, and from December 21, 1956 to June 1959.  He is eligible for Department of Veterans Affairs (VA) benefits based on the first period of service for which he received an honorable discharge.  He is not eligible for VA benefits for the latter period of service due to the characterization of service at discharge in June 1959.  See 38 C.F.R. § 3.12 (2017).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and July 2008 rating decisions of VA Regional Office (RO) in Houston, Texas.  The February 2008 rating decision granted service connection for a scar on the left forearm and assigned a 0 percent rating.  The July 2008 rating decision granted service connection for respiratory disability, assigning an initial 30 percent rating, and denied service connection for left arm CTS.  In April 2010, the RO issued a Statement of the Case (SOC) in which it increased the evaluation of respiratory disability to 60 percent.  The Veteran then filed an April 2010 substantive appeal of the February and July 2008 rating decisions.  In May 2013, the Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the record.  

In October 2013, the Board remanded this matter for additional development.  The Board also recognized at that time the TDIU claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following the requested development, the Agency of Original Jurisdiction (AOJ) returned the case to the Board on November 28, 2017.  In a December 1, 2017 letter, VA notified the Veteran that he had been selected to participate in the Rapid Appeals Modernization Program (RAMP).  The letter notified the Veteran that he had 60 days in which to accept or decline the invitation.  On December 8, 2017, the Board notified the Veteran that his case had been received and had resumed its place on the Board's docket.  On January 15, 2018, VA again notified the Veteran that he had been selected to participate in RAMP, and again requested that he notify VA whether he wished to accept or decline the invitation.  On February 1, 2018, the Veteran notified VA that he accepted VA's invitation to participate in RAMP.  In his acceptance, he also requested an informal conference with his attorney.  

The record consists of electronic claims files and has been reviewed.  Pertinent evidence has not been included in the record since issuance of the most recent Supplemental SOC (SSOC) dated in May 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

A remand of the claims on appeal is warranted for additional development.  

First, the Veteran should undergo VA examination into his higher initial rating claim for respiratory disability.  The most recent VA examination into his claim was conducted over eight years ago, in February 2010.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Second, he should undergo VA examination into his service connection claim for left arm CTS.  The service treatment records (STRs) indicate that the Veteran experienced a significant left arm injury in an automobile accident in July 1953.  Although the record contains a VA opinion addressing whether CTS is secondary to service-connected scar tissue, the record does not contain an opinion addressing whether the current CTS relates to the traumatic injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Third, in the December 2015 VA examination report addressing the left forearm scar, the examiner indicated that the evidence of record had not been reviewed in conjunction with the examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  A new examination should be provided therefore.  Further, this issue must be remanded as it, along with the TDIU claim, in inextricably intertwined with other issues remanded.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in April 2017.  All records/responses received must be associated with the claims file. 

2.  Schedule the Veteran for examinations to determine the nature and severity of his lung and scar disabilities.   The examiner should review the claims file prior to submitting the report of examination.  With regard to lung disability, the examiner should specifically address whether the criteria for a 100 percent evaluation is approximated under Diagnostic Code 6604.  See 38 C.F.R. § 4.97.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of left arm CTS.  The examiner should review the claims folder, and then respond to the following questions.

(a).  Is it at least as likely as not (i.e., probability of 50 percent or higher) that left arm CTS is related to an in-service disease, event, or injury, to include the left arm injury experienced in an automobile accident in July 1953?

(b).  If the answer to (a) is negative, is it at least as likely as not that CTS is proximately due to or the result of service-connected scar tissue on the left upper extremity? 

(c).  If the answers to (a) and (b) are negative, is it at least as likely as not that CTS is aggravated (i.e., worsened beyond the natural progress) by service-connected scar tissue on the left arm?  If aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

Fully explain any opinion or conclusion reached.

4.  The claims should then be readjudicated.  All evidence received since the May 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).    



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




